Citation Nr: 0826985	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from March 1945 
to June 1945.  He died on June [redacted], 1999.  The appellant is 
his surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision, of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
wherein the RO found that the claim of entitlement to service 
connection for the cause of the veteran's death remained 
denied in the absence of new and material evidence.

By history, it is noted that in June 2000 the RO denied the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death.  The appellant did not appeal 
the determination; thus, it became final.  In March 2006, it 
received a new claim to reopen the matter.  In May 2006, the 
RO continued the denial, and this appeal ensued. 


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in a June 2000 decision.  The appellant was 
notified of this decision and she did not file an appeal.  

2.  Evidence received since the June 2000 decision is new but 
does not relate to the pertinent unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for the cause of the veteran's death.


CONCLUSION OF LAW

The June 2000 decision, denying the claim of entitlement to 
service connection for the cause of the veteran's death, is 
final, and new and material evidence has not been received to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103 (2007).  
However, when new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).




II.  Analysis 

Cause of Death 

In the June 2000 rating decision, the RO denied the claim of 
entitlement to service connection for the cause of the 
veteran's death on the basis that the evidence failed to show 
that the veteran's death was due to a service-connected 
disease or injury.  See generally 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.312 (2007).  The pertinent evidence of record at the 
time of the decision consisted of the veteran's processing 
affidavit for Philippine Army personnel; service treatment 
records, which are negative for a heart disorder and 
psychiatric disorder; an April 2000 medical statement showing 
treatment for peptic acid disease; a rating decision denying 
the veteran's claims of service connection for malaria with 
splenomegaly, rheumatism, cystitis and nephritis; a rating 
decision denying service connection for varicose veins; a 
Republic of the Philippines certification of service; a 
Commonwealth of the Philippines certificate of relief of 
active duty; a Service Department certification of the 
veteran's service; the death certificate for the veteran, 
which shows that he died of cardiorespiratory failure due to 
senility; and a copy of the marriage certificate.  The 
appellant received notice of the determination that same 
month, but did not perfect an appeal.  The decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In order to reopen the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The evidence submitted since the June 2000 RO decision 
includes a copy of the veteran's Commonwealth of the 
Philippines certificate of relief of active duty, Service 
Department certification of the veteran's service, affidavit 
for Philippine Army personnel, a copy of the veteran's death 
certificate, and letters and motions submitted by the 
appellant.  

The above referenced evidence is duplicative; thus, it is not 
new.  While the appellant's letters appear to be new to the 
file, the Board notes that her claim remains the same and her 
statements are essentially cumulative and redundant of those 
previously considered in June 2000.  Thus, this evidence is 
not considered new.  Further, even if the evidence is 
considered new, the claim still fails because it is not 
material to her claim.  The appellant's letters do not show a 
relationship or connection between the cause of the veteran's 
death and his service or any service-connected disability.  
That is, the evidence does not raise a reasonable possibility 
of substantiating the claim.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (laypersons are not competent to offer medical 
opinions and such evidence does not provide a basis on which 
to reopen a claim for service connection); Routen v. Brown, 
10 Vet. App. 183, 186, (1997) (lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108).

As there is no new and material evidence before the Board, 
the Board lacks jurisdiction to review the merits of the 
previously denied claim.  Therefore, the appeal to reopen the 
claim is denied. 

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide; and that VA will 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Regarding the claim for service connection for cause of 
death, the Board concludes that the appellant has been 
afforded appropriate notice under the VCAA.  The RO provided 
VCAA notice letters to the appellant in September 2005 and 
March 2006.  The letters notified the appellant of what 
information and evidence must be submitted to substantiate a 
claim for service connection for cause of the veteran's 
death.  

The VA indicated that in order to substantiate a claim for 
service connection, the evidence needs to show that the 
veteran died from a service-related injury or disease.  As to 
informing the appellant of which information and evidence she 
was to provide to VA and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her it had 
a duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
evidence in her possession that pertained to the claim.

In addition, to the extent that the appellant has not 
received notice in compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and Hupp, supra, the Board finds that the 
veteran was not service-connected for any disabilities and 
therefore there was no error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the appellant was provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date in a December 2007 letter.  
Notwithstanding this belated Dingess notice, the Board finds 
that because the claim is not reopened, any questions as to 
the appropriate effective date to be assigned are moot.  
Therefore, the appellant has not been prejudiced in this 
regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and service personnel records.  

Therefore, no further assistance to the appellant with the 
duty to notify and the development of evidence is required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death remains final and is not reopened.  The 
appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


